Citation Nr: 0406367	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  96-24 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral eye 
conditions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 2, 1970, to 
April 28, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A hearing was held 
before a hearing officer at the RO in April 1996.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran's service medical records contain diagnoses 
of bilateral myopia and bilateral amblyopia.

3.  Competent medical evidence of record indicates that the 
veteran's bilateral amblyopia existed prior to his entrance 
into service and did not increase in severity while in 
service.


CONCLUSIONS OF LAW

1.  Bilateral myopia, or refractive eye error, is not a 
disease for which VA compensation is warranted and service 
connection is not proper.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  The veteran's bilateral amblyopia existed prior to his 
military service.  38 U.S.C.A. §§ 1111, 5107 (West 2002); 
38 C.F.R. § 3.102 (2003).

3.  The veteran's pre-existing bilateral amblyopia was not 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Concerns

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim was supplied to 
the veteran via the July 2001 Supplemental Statement of the 
Case (SSOC).
 
Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, No. 01-944, slip 
op. at 13.  All the VCAA requires is that the duty to notify 
is satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003)(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was provided to the veteran in July 2003.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  His service medical records and private medical 
records have been associated with his claims folder.  A 
transcript of the April 1996 hearing is of record.  The 
veteran has not identified any further evidence not of 
record.  

The veteran has also been scheduled for numerous VA 
examinations.  See 38 C.F.R. § 3.159(c)(4) (2003).  The 
evidence of record indicates that the veteran has failed to 
report for his scheduled examinations.  When a claimant fails 
to report, without good cause, for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(a)(b) (2003).  Therefore, the Board must decide the 
veteran's claim based on the evidence of record.  

The Board notes that this claim has previously been remanded 
in June 1999 so that letters from the VA medical center 
(VAMC) informing the veteran to report to his scheduled 1998 
VA examinations could be associated with his claims folder.  
The record only contains the letters sent to the veteran from 
the RO that informed him the VAMC would be contacting him and 
that failure to report to the examination could result in the 
denial of his claim.  A Board remand confers upon the 
appellant the right to compliance with the remand orders, and 
VA has a duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  A May 
2002 report of contact reflects that if the notification 
letter was not associated with the veteran's claims folder, 
"nine-times-out-of-ten" a copy of the letter was not kept 
and that no explanation could be given for this.  As such, 
the Board concludes that as attempts have been made to 
associate the notification letters with the claims folder, 
the June 1999 remand has been substantially complied with 
even though the letters have not been found.  The May 2002 
report of contact reveals that it is improbable that 
compliance with the June 1999 remand is possible.  
Furthermore, principles of administrative regularity dictate 
that there is a presumption that government officials have 
properly discharged their official duties.  See Saylock v. 
Derwinski, 3 Vet. App. 394, 395 (1992).  The Board finds that 
the presumption of regularity dictates a finding that the 
veteran has been properly notified of his VA examination 
appointments.  The veteran has not moved, or has not notified 
VA that he has moved, since he filed his claim in March 1995.  
While a May 2003 VAMC letter indicates that the VAMC was 
unable to contact the veteran, his VAMC records reflect his 
current address of record and the presumption of regularity 
also dictates that the notices sent to the veteran were sent 
to the correct address.  As such, a remand is not in order 
for additional compliance with the June 1999 Board remand.
 
Lastly, the Board notes that as the veteran's notice of 
disagreement was filed prior to June 1, 2001, the right of 
review found in 38 C.F.R. § 3.2600 is not applicable to his 
appeal.  See 38 C.F.R. § 3.2600(g) (2003).

In short, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 

Service Connection Claim

The veteran contends that he is entitled to service 
connection for bilateral eye conditions.  Service connection 
may be granted for a disability due to a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiencies as such are not 
diseases within the meaning of applicable legislation and 
service connection is not proper for these conditions.  See 
38 C.F.R. § 3.303(c) (2003).

In the instant case, an April 7, 1970, examination report 
reflects 20/800 uncorrected vision in each eye and contains a 
diagnosis of severe bilateral myopia.  Myopia, more commonly 
known as nearsightedness, is defined as an error of 
refraction.  See Dorland's Illustrated Medical Dictionary 
(29th ed. 2000).  As refractive error of the eye is not a 
disease for which service connection may be granted, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for bilateral myopia.  See 38 C.F.R. § 3.303(c) 
(2003); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As the law is determinative, the provisions of the 
VCAA are not applicable to this portion of the veteran's 
claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The April 7, 1970, report of medical examination also 
contains a diagnosis of bilateral amblyopia secondary to 
myopia.  While the veteran's July 24, 1969, pre-induction 
examination report notes the veteran's myopia, the amblyopia 
is not recorded.  A veteran will be considered in sound 
condition upon entering service except for noted defects.  
See 38 U.S.C.A. § 1111 (West 2002).  To rebut the presumption 
of soundness, clear and unmistakable evidence must 
demonstrate that the injury or disease existed before 
acceptance and enrollment in service and was not aggravated 
by such service.  Id.; see also VAOPGCPREC 3-2003 (July 16, 
2003).    Here, the April 1970 Medical Board Proceeding 
report shows it was medically determined that the veteran's 
bilateral amblyopia existed prior to the veteran's entrance 
to active duty and was not aggravated by active duty.  The 
Board finds that the April 1970 medical opinion is clear and 
convincing evidence that the veteran's amblyopia not only 
existed prior to his entrance into active duty, but also was 
not aggravated therein.  Accordingly, the presumption of 
soundness is rebutted.  Therefore, the Board concludes that 
the veteran's diagnosed bilateral amblyopia is a preexisting 
condition.

A preservice condition will be considered to have been 
aggravated by service when there is an increase in disability 
during service, unless the increase in disability is due to 
the natural progress of the condition.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2003).  An increase in 
severity is distinguished from the mere recurrence of 
manifestations of the pre-existing injury or disease.  
Evidence of temporary flare-ups symptomatic of an underlying 
preexisting condition, alone or without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Davis v. Principi, 276 F.3d 1361 (Fed. Cir. 
2002).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b) (2003).

Here, there is no evidence that the veteran's bilateral 
amblyopia increased in severity while he was on active duty.  
In fact, outside of the medical board proceedings, his 
service medical records merely indicate that the veteran 
sought treatment on one occasion when he lost his right 
contact lens.  The April 1996 hearing transcript reflects 
that the veteran testified that during his first couple of 
days of service, a can of peaches fell on his head while he 
was helping to unload a truck and subsequently his vision was 
blurry.  He further testified that this was the reason why he 
was sent to the eye doctor.  The transcript indicates that 
his spouse testified that the veteran called her and told her 
about the incident.  His service medical records do not 
reflect such an incident having occurred.  In fact, the April 
7, 1970, examination report reflects that the purpose of the 
examination was for a medical board.  Furthermore, the April 
20, 1970, narrative summary reflects that the veteran denied 
any history of an injury.  The Board finds that his 
contemporaneous lay statement in 1970 to be more probative 
than his 1996 statement.  See Caluza v. Brown, 7 Vet. 
App. 498, 512 (1995).  Furthermore, the Board notes that the 
veteran's assertions, as a layperson, that his disability 
increased in severity while on active duty is not competent 
medical evidence of aggravation.  McIntosh v. Brown, 4 Vet. 
App. 553 (1993).  In short, the probative evidence of record 
does not reflect that the veteran's bilateral amblyopia 
increased in severity while he was in service.  Accordingly, 
the veteran's bilateral amblyopia was not aggravated by his 
brief period of service.  See 38 U.S.C.A. § 1153 (West 2002).

In brief, service connection for bilateral myopia, or 
bilateral refractive eye error, cannot be granted.  Moreover, 
the veteran's bilateral amblyopia existed prior to the his 
entrance to active duty and was not aggravated by active 
duty.  Service connection is therefore not warranted for 
bilateral amblyopia.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral eye 
conditions.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The Board has considered the doctrine of reasonable doubt in 
the veteran's favor, but, as the preponderance of the 
evidence is against his service connection claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).


ORDER

Service connection for bilateral eye conditions, to include 
bilateral myopia and bilateral amblyopia, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



